IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-30630



GHULAM MOHAMMED NASIM,

                                            Petitioner-Appellant,

versus

DORIS MEISNER; NANCY L. HOOKS; JANET RENO;
LYNNE UNDERDOWN; R. MILES, Warden,

                                            Respondents-Appellees.


                         __________________

                            No. 97-0114
                         __________________


IN RE: GHULAM MOHAMMED NASIM,

                                          Petitioner.


                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 96-CV-2330
                       --------------------

                          October 6, 1999

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     The district court has determined that Ghulam Mohammad Nasim

(#57187) is not entitled to habeas relief and Nasim’s appeal from

the district court’s judgment has been dismissed.       Nasim v.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 97-30630
                                 -2-

Meisner, No. 97-31140 (5th Cir. June 9, 1999) (unpublished).

This court must examine the basis of its jurisdiction on its own

motion if necessary.    Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).   For jurisdiction under Article III of the

Constitution, this court must have before it an actual case or

controversy at the time it issues its decision.    United States

Parole Comm’n v. Geraghty, 445 U.S. 388, 396 (1980).      “[A] case

is moot when the issues presented are no longer ‘live’ or the

parties lack a legally cognizable interest in the outcome.”

Powell v. McCormack, 395 U.S. 486, 496 (1969).    To the extent

that they pertain to the legality of his detention and

deportation by the Immigration and Naturalization Service, the

issues presented in Nasim’s petition for a writ of mandamus and

outstanding motions no longer pertain to a live controversy and

are, therefore, moot.   Because they are moot, we lack

jurisdiction to consider those issues.

     The appeal in number 97-30630 is from the district court’s

order denying Nasim’s motion for reconsideration of the district

court’s order dated May 14, 1997.   To the extent that they do not

pertain to moot issues, Nasim’s conclusional arguments are

insufficient to show that the district court abused its

discretion in denying the motion for reconsideration.

     Because the appeal is frivolous, it is DISMISSED.      Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5th Cir. R. 42.2.
                           No. 97-30630
                                -3-

Nasim’s petition for a writ of mandamus and all outstanding

motions** are DENIED.

     APPEAL DISMISSED; PETITION FOR A WRIT OF MANDAMUS DENIED;

MOTIONS DENIED.




     'm
       This court previously held a number of motions and a
petition for mandamus in abeyance. See Nasim v. Meisner, No. 97-
30630 (5th Cir. Nov. 1, 1997) (unpublished). Subsequently, Judge
Benavides granted Nasim’s motion to consolidate the instant
appeal, number 97-30630, and the petition for a writ of mandamus,
number 97-00114. Nasim v. Meisner, No. 97-30216 (5th Cir. Mar.
16, 1998) (single-judge order). Nasim was ordered to file all
submissions, bearing any relationship to the action in the
district court, in case number 97-30630. Id.

     In addition to the petition for a writ of mandamus, the
following motions are pending before the court:


1.   Motion to supplement record (filed April 8, 1998).

     2.    Motion for extension of time to file appeal brief after
           appointment of counsel (filed April 6, 1998).

     3.    Motions for sanctions and declaratory judgment (filed
           March 26, 1998).

     4.    Motion for immediate release (filed March 4, 1998).

     5.    Motion to supplement the record (filed February 11,
           1998).

     6.    Motion for leave to supplement the record (filed
           February 19, 1998).

     7.    Motion to compel production of documents and audiotapes
           (filed January 8, 1998).

     8.    Motion for appointment of counsel (filed December 10,
           1997).

     9.    Motion for immediate release (filed December 8, 1997).
     10.   Motion for appointment of counsel and to consolidate
           appeals (filed June 16, 1997).